Order entered April 3, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-01370-CV

                               VIEWPOINT BANK, Appellant

                                               V.

      ALLIED PROPERTY AND CASUALTY INSURANCE COMPANY, Appellee

                      On Appeal from the 416th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 416-03472-2012

                                           ORDER
       We GRANT appellee’s March 29, 2013 unopposed second motion for an extension of

time to file a brief. Appellee shall file its brief on or before Monday, May 6, 2013. We caution

appellee that no further extension of time will be granted absent extraordinary circumstances.




                                                      /s/   CAROLYN WRIGHT
                                                            CHIEF JUSTICE